Exhibit 10.63

[agilienttechnologies.jpg]




Agilent Technologies, Inc.
5301 Stevens Creek Blvd.
Santa Clara, California 95051


 



BONUS RETENTION AGREEMENT




Between


Agilent Technologies Inc.
5301 Stevens Creek Boulevard
Santa Clara, CA 95051
("Agilent")


and


Jacob Thaysen
Holmbladsgade 70 A, 3. tv.
2300 København S
(the "Employee")


Agilent and the Employee jointly referred to as the "Parties"




1. Background and purpose


In connection with the contemplated purchase of 100 % of the shares in DAKO A/S,
cvr.no. 30 28 18 29 (DAKO A/S referred to as "DAKO"), Agilent has identified the
Employee as a key employee who is deemed critical to the future business. Thus,
the following Bonus Retention Agreement has been offered to the Employee in
order to create an environment that will make it additionally attractive for the
Employee to stay with Agilent/DAKO for at least 3 years after the contemplated
transaction.
 
2. Conditions precedent


It is a condition precedent for this Bonus Retention Agreement that Agilent's
acquisition of DAKO is completed and that Agilent or an affiliate thereof thus
becomes the sole owner of DAKO. In the event that the contemplated transaction
is not closed and regardless of the reasons, the Parties will have no
obligations towards each other whatsoever, i.e. under this Bonus Retention
Agreement which will be considered null and void.


In the event, however, that Agilent acquires DAKO, Agilent will procure that
DAKO Denmark A/S (cvr.no. 33211317) in its capacity as employer will become the
actual party obliged towards the Employee under this Bonus Retention Agreement.
An appendix to the Employee's employment contract being issued by DAKO Denmark
A/S immediately after the closing of the transaction will confirm this.

May 10, 2012 Page 1 of 6

--------------------------------------------------------------------------------



3. Model framework


The bonus structure under this Bonus Retention Agreement consists of an Annual
Short-Term Incentive (replacing DAKO's current Annual Short-Term Incentive) and
a Long-Term Incentive with a 3 year duration (FY 13, 14 and 15). All other terms
and conditions of employment remain unaffected. All amounts shown are calculated
based on a 5,7 exchange rate (DAKO's 2012 budget rate) and may fluctuate during
the period.


4. Short-Term Incentive


Effective of November 1, 2012, DAKO's current Annual Short-Term Incentive will
be replaced by Agilent's Annual Short-Term Incentive. The Target bonus defined
below will be subject to separate calculations and pay-out for the years FY 13,
14 and 15, respectively.


In the period from the closing of the transaction to October 31, 2012, DAKO’s
current Short-Term Incentive program continues to apply to the Employee and will
be honoured accordingly.


Your Annual Payout Target for each year under the Agilent Short-Term Incentive
amounts to DKK 840,000 payable by end of FY 13, 14 and 15 respectively. The
below financial criteria as well as the general conditions outlined in clause 5
must be fulfilled.


The financial targets to be met are based on DAKO target revenues and operating
profit for FY13, FY14 and FY15. The Target amounts stipulated in the table below
are based on the current budget expectations and may be subject to change as
agreed by the President of Agilent and CEO of DAKO. Yearly targets will be set
at the beginning of each fiscal year by Agilent. Thus, the table below only
identifies a starting point based on the current market and the principles for
calculations. The Annual Payout Target at DKK 840,000, however, constitutes a
fixed amount and will only be modified in the event of a salary increase subject
to the applicable Agilent procedures.


 
Threshold*
Target
Max*
 
FY13
DAKO Revenue (M)
$336
$373
$410
DAKO Operating Profit (M)
$43
$58
$73
 
FY14
DAKO Revenue (M)
$364
$404
$444
DAKO Operating Profit (M)
$51
$67
$83
 
FY15
DAKO Revenue (M)
$401
$446
$491
DAKO Operating Profit (M)
$63
$81
$99
 
 
 
 
Annual Payout (DKK)
84,000
840,000
1,680,000

 
*Threshold Revenue is -10% of target and Maximum Revenue is +10% of target.



May 10, 2012 Page 2 of 6

--------------------------------------------------------------------------------



Payouts between the numbers represented in the table above will be calculated on
a linear payout matrix and the threshold amounts for both Revenue and Operating
Profit must be met in order for a payout to be made.


5. General conditions for payment - Short-Term Incentive


The above Short-Term Incentive bonus is also contingent upon the following:
 
5.1
The Employee must conduct him/herself in accordance with Agilent policies and
comply with Agilent’s Standard of Business Conduct.



5.2
The Employee must continue to meet general performance expectations.



5.3
The Employee must observe confidentiality about the existence and terms of this
agreement except otherwise provided by law.



5.4
In order to maintain the right to a full bonus potential against the Targets
defined above, the Employee must remain in his/her position through the end of
each FY (13, 14 and 15, respectively), performing his/her responsibilities as
requested.



If the Employee leaves his/her position before the end of any of the relevant FY
and the Employee meets all requirements as set forth in Clause 4 and 5.1 - 5.3,
a prorated bonus calculation will be made based on the number of months the
Employee has been employed out of the total 12 months period measured against
the matrix combined with the financial performance assessment. Payment will be
made at the same time as every other employee, cf. clause 8 below.


6. Long-Term Incentive


Agilent's Long-Term Incentive is composed by a 3 year performance-based
retention bonus.


Your individual Target Amount of DKK 7,560,000 will be payable at the end of
Agilent FY15. The below financial criteria as well as the general conditions
outlined in clause 7 must be fulfilled.



May 10, 2012 Page 3 of 6

--------------------------------------------------------------------------------



The Target amounts stipulated in the tables below are based on the current
budget expectations and may be subject to change as agreed by the President of
Agilent and CEO of DAKO. Yearly targets will be set at the beginning of each
fiscal year by Agilent. Thus, the tables below only identify a starting point
based on the current market and the principles for calculations. The Payout
Target at DKK 7,560,000, however, constitutes a fixed amount and will only be
modified in the event of a salary increase subject to the applicable Agilent
procedures.


◦
80% of the Long-Term Incentive will be based on a combination of DAKO’s 3-Year
Cumulative Revenue and 3-Year Cumulative Operating Profit and Agilent’s Asia
Synergy Revenue and Operating Profit achievement for FY13-FY15:



 
Threshold*
Target
Max*
FY13-FY15 Cumulative Dako & Agilent Asia Synergy Revenue (M)
$899
$1,284
$1,669
FY13-FY15 Cumulative Dako & Agilent Asia Synergy Operating Profit (M)
$91
$245
$399
Payout (DKK)
604,800
6,048,000
12,096,000



*Threshold Revenue is -30% of target and Maximum Revenue is +30% of target.
 
Payouts between the numbers represented in the table above will be calculated on
a linear payout matrix and the threshold amounts for both Revenue and Operating
Profit must be met in order for a payout to be made.


◦
20% of the Long-Term Incentive will be based on DAKO’s 3-Year Cumulative Revenue
Synergy of Agilent’s Genomics Sales for FY13-FY15:



 
Threshold*
Target
Max*
FY13-FY15 Cumulative Agilent Genomics Revenue (M)
$84
$120
$156
Payout (DKK)
151,200
1,512,000
3,024,000



* Threshold is -30% of target and Maximum is +30% of target


Payouts between the numbers represented in the table above will be calculated on
a linear payout matrix and the threshold amount for Revenue must be met in order
for a payout to be made.







May 10, 2012 Page 4 of 6

--------------------------------------------------------------------------------



7. General conditions for payment - Long-Term Incentive


The above Long-Term Incentive bonus is also contingent upon the following:


7.1
The Employee must conduct him/herself in accordance with Agilent policies and
comply with Agilent’s Standard of Business Conduct.



7.2
The Employee must continue to meet general performance expectations.



7.3
The Employee must observe confidentiality about the existence and terms of this
agreement except otherwise provided by law.



7.4
In order to maintain the right to earn a full bonus against the Targets defined
above, the Employee must remain in his/her position through the end of FY15,
performing his/her responsibilities as requested.



If the Employee leaves his/her position before the end of FY15 and the Employee
meets all requirements as set forth in Clause 6 and 7.1 - 7.3, a prorated bonus
calculation will be made based on the number of months the Employee has been
employed out of the total 36 months period measured against the matrix combined
with the performance assessment. Payment will be made at the same time as every
other employee, cf. clause 8 below.


8. Currency, pension and time of payment


All reference currency for Revenue and Operating Profit in the above listed
tables are in USD per Agilent official exchange rate. All compensation will be
paid in Danish Kroner.


The short-term and long-term incentive bonuses will be paid no later than 90
days after the close of the relevant FY, less taxes and applicable payroll
deductions.


The bonus amounts will not be part of the pensionable salary and this Bonus
Retention Agreement is an extraordinary one off scheme which does not constitute
any expectations for future bonus structures after FY 15.


Agilent’s current expectation is that, at the beginning of FY16, all
compensation elements (Annual base salary, Short-Term incentives, Long-Term
Incentives) will be aligned with Agilent’s compensation programs in effect at
that time.







May 10, 2012 Page 5 of 6

--------------------------------------------------------------------------------



9. Governing law
This Bonus Retention Agreement is subject to Danish law and any dispute arising
out of or in connection with the Agreement must be settled in accordance with
the procedure set forth in the Employment Agreement. In the absence of a binding
procedure the case must be brought before a Danish court of law.


Date and place
5/16/2012 Santa Clara, CA, USA
/s/ Stephen D. Williams
 
 /s/ Jacob Thaysen
 
 
 
 
 
for Agilent Technologies Inc.
 
 Jacob Thaysen
 


May 10, 2012 Page 6 of 6